Title: To Thomas Jefferson from Moses Coates, 3 March 1804
From: Coates, Moses
To: Jefferson, Thomas


               
                  Respected friend 
                  West Brandywine near Downingtown Pennsylvania 3d 3/mo 1804
               
               It is from the Generous affability and freedom Which I Discovered in the Agreeable Plainness of thy Conversation and Deportment When in thy Company, And perceiving the scientific, and superior Machanical Powers Which thou Possess, of Course a Wellwisher to the advancement and Encouragment of the Arts in our Country, that Excuses me (altho I feel my inferiority) in attempting to Adress thee on the following Occations.—
               Probably thou Mayest Recollect When I Exhibited the Model of My improvement on Saw-Mills in thy Presence at Dr. Thorntons, And having some time ago Understood thee had some mind to Erect one on My Plan, Which Will aford me a great Deal of Pleasure. And some time Last Week John Morehead a Mill-Wright from Lexington, Rockbridge County Virginia came here and said he was sent to Explore my Saw-Mill in order to construct one for thee on my Plan of improvement, he highly approved it, and took the Rights for four on his own accompt, he Apprehended he became aquainted with it so as to be Master of the Business, And Purposed to Devote himself to that business.—It is a Very Useful thing there are many of them Runing in Different Parts of the Country But I have Done nothing Yet in the Southern States I Enclose a Coppy of a Certificate from two men up the Deleware River Who has had theirs Runing a considerable time, Which no Doubt Will aford a mind like thine some satisfaction.—
               I have another little Curious and Very Usefull machine for Pairing apples other fruit or Roots and allso for cuting, And there ought to be one in Every family town and Country, and I wou’d Beg leave to Suggest to thee the Idea, Whether or no there wou’d not be a Probability and Propriety for the Government of the United States Purchasing my Exclusive Right that it might Become Common to People at Large, whereby they wou’d be able to obtain them at three tenths of the cost they otherwise wou’d, As I wou’d sell to Goverment at a Reduced Price from that of Enterpriseing speculators, from Whose Demands the People wou’d be at once Rescued, it’s opperation is performed with Rapidity and neatness. One may be seen by Application to Dr. Thornton tho a Very Rough one it is true it is a little simple thing But aparenly so Universally aproved that it leaves not an enemy behind to Reprobate it, And Notwithstand the simplicity its Utility is so evidently Great that every family must wish to Enjoy them.—And where Manual Labour may be Cut off by the introduction of Machineries Particularly such as is Either Laborious or tedious it Certainly ought to meet Encouragement.—
               I have other Machineries in opperation of Considerable Magnitude one for Cuting Grain and Grass with Horses which has Performed to admiration. I wou’d not wish to infringe upon thy Patience or I wou’d have given thee a Sketch of its Principles.—
               If it wou’d not be Beneath thy Dignity, or interfere with thy More Momentous Concerns I wou’d Gladly Receive a line Relative to the above subjects.—
               I Remain Most Cordialy thy friend and Well Wisher
               
                  Moses Coates 
               
            